DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims
Claims 1, 3-5, 7-8, 11-12, 14, 18-20, 22-25, 27, 31-41, and 240-247 remain in condition for allowance for reasons cited in 12 May 2021 notice of allowability. The 17 June 2021 IDS has been considered.
	Honkanen et al. (US 2004/0151628, cited in 17 June 2021 IDS) discloses a system for automatic retrieval of microplates 1600 from a carousel (abstract; see figures 15B and 16B) and said microplates 1600 feature well bottoms 1550 (see figure 15B).
	However, Honkanen is silent on a rectangular frame forming hollow columns at a plurality of respective areas on the rectangular frame, wherein at least two of the hollow columns have different respective dimensions, and wherein the hollow columns are configured to receive at least two reagent containers having different respective container dimensions, and wherein the rectangular frame forms respective holes or windows at the plurality of respective areas.

Allowable Subject Matter
Claims 1, 3-5, 7-8, 11-12, 14, 18-20, 22-25, 27, 31-41, and 240-247 are allowed.
The following is an examiner’s statement of reasons for allowance: Weyrauch et al. (US Patent No. 5,357,095; Issued 18 October 1994) discloses a holder 15 (tray, see 
However, the prior art neither teaches nor fairly suggests a rectangular frame forming hollow columns at a plurality of respective areas on the rectangular frame, wherein at least two of the hollow columns have different respective dimensions, and wherein the hollow columns are configured to receive at least two reagent containers having different respective container dimensions, and wherein the rectangular frame forms respective holes or windows at the plurality of respective areas such that, when respective reagent consumable identifiers that are located on respective bottoms of the at least two reagent containers, the respective reagent consumable identifiers are viewable through at least two of the holes or windows, and wherein the rectangular frame further comprises ledges configured to be lifted by grippers of a robotic arm system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER WECKER/Primary Examiner, Art Unit 1797